Case 2:17-cv-08937-DMG-FFM Document 77 Filed 07/11/19 Page 1iof3 Page ID #:1192

Name and address:
Ben M. Davidson (State Bar No. 181464)
ben@dlgla.com
DAVIDSON LAW GROUP, ALC
4500 Park Granada Blvd., Suite 202
Calabasas, CA 91302

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

Crytek GmbH CASE NUMBER
Plaintiff(s), 2:17-cv-08937-DMG-FFM
Vv.
Cloud Imperium Games Corp. and Roberts Space Industries APPLICATION OF NON-RESIDENT ATTORNEY
Corp., TO APPEAR IN A SPECIFIC CASE
Defendant(s), PRO HAC VICE

 

INSTRUCTIONS FOR APPLICANTS

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
supplement responses is provided in Section IV. The applicant must.also attach a Certificate of Good Standing (issued within the last 30
days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.

(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System (“Motions and Related Filings
=> Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.

SECTION I - INFORMATION

Seitz, Adam P.

 

 

 

 

 

 

 

Applicant's Name (Last Name, First Name & Middle Initial) check here if federal government attorney O
Erise IP, P.A.

Firm/Agency Name

7015 College Blvd. 913-777-5600 913-777-5601

Suite 700 Telephone Number Fax Number

Street Address

Overland Park, KS 66211 adam.seitz@eriseip.com

City, State, Zip Code E-mail Address

I have been retained to represent the following parties:
Crytek GmbH . [xX] Plaintiff(s) [_] Defendant(s) [_] Other:
[_] Plaintiff(s) [_] Defendant(s) [_] Other:

 

Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

 

 

 

Name of Court Date of Admission Active Member in Good Standing? (if not, please explain)
Supreme Court of Missouri 09-18-2002 Yes
Supreme Court of Kansas 04-25-2003 Yes

 

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 1 of 3
Case 2:17-cv-08937-DMG-FFM Document 77 Filed 07/11/19 Page 2o0f3 Page ID #:1193

 

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed): ,

Case Number Title of Action Date of Application Granted / Denied?

 

 

 

 

 

If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:

 

 

 

 

Has the applicant previously registered as a CM/ECF user in the Central District of California? [x] Yes [-] No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above? [x] Yes [-] No

 

Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF'") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an

Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.

SECTION II - CERTIFICATION

I declare under penalty of perjury that:

(1) All of the above information is true and correct.

(2) Iam nota resident of the State of California. I am not regularly employed in, or engaged in substantial business,
professional, or other activities in the State of California.

(3) Iam not currently suspended from and have never been disbarred from practice in any court.

(4) Iam familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
and the Federal Rules of Evidence.

(5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and

maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
Rule 83-2.1.3.4.

G
Dated / Adam P. Seitz

Applicangs Need

Applicant’ Signature

  

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 2 of 3
Case 2:17-cv-08937-DMG-FFM Document 77 Filed 07/11/19 Page 3of3 Page ID #1194

 

SECTION III - DESIGNATION OF LOCAL COUNSEL

Davidson, Ben M.
Designee's Name (Last Name, First Name & Middle Initial)

DAVIDSON LAW GROUP, ALC
Firm/Agency Name

 

 

 

 

4500 Park Granada Blvd. 818-918-4622 310-473-294]
Suite 202 Telephone Number Fax Number
Street Address ben@dlgla.com

Calabasas, CA 91302 E-mail Address

 

City, State, Zip Code 181464
Designee’s California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that ] maintain an office in the
Central District of California for the practice of law.

Dated Fis 2a7 4 Ben M. Davidson

Designee’s Name (please type or print)

(Je. Ane.

Designee's Signature

 

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

 

 

 

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of 3
